[PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT           FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                      No. 09-12802                       AUGUST 16, 2011
                                ________________________                    JOHN LEY
                                                                             CLERK
                          D.C. Docket No. 06-80171-CR-DTKH

UNITED STATES OF AMERICA,

                                                      lllllllllllllllllllllPlaintiff-Appellee,

                                             versus

LIANA LEE LOPEZ,
DANNY VARELA,
a.k.a D.V.,

                                                      llllllllllllllllllllDefendants-Appellants.


                               ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                             ________________________

                                      (August 16, 2011)

Before CARNES, KRAVITCH, and SILER,* Circuit Judges.


       *
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting
by designation.
CARNES, Circuit Judge:

      This appeal stems from a violent drug conspiracy in South Florida that

involved a number of criminals, most of whom have aliases or nicknames. The

four whose joint trial led to this appeal were Daniel “D.V.” Varela, Liana “The

Negra” Lopez, Ricardo “Rick” Sanchez, and Daniel “Homer” Troya. Showing a

keen appreciation for their own character, they referred to the townhouse where

they lived as the “Thug Mansion.” During their crime wave two of the self-styled

thugs, Troya and Sanchez, carjacked a fellow drug dealer and shot him to death.

What would have been unfortunate became triply tragic when they also gunned

down the drug dealer’s wife and their two children, ages three and four. Troya and

Sanchez left all four bodies on the side of the road.

      The ensuing police investigation led to the Thug Mansion, which was

located in a gated residential community. Officers executed a search warrant there

and found evidence of the murder and the on-going drug conspiracy. An

indictment and two superseding indictments followed, and then a trial at which the

four defendants were convicted on all counts. Lopez and Varela, who brought this

appeal, raise several issues, the primary one being that they should not have been

jointly tried with Troya and Sanchez, who committed the murders. (Sanchez and




                                          2
Troya were convicted of those murders and sentenced to death, and they have filed

appeals that are proceeding separately from this one.)

                                         I.

      On May 10, 2006, an officer stopped Lopez, who was driving a white

Cadillac with a suspicious looking tag, a temporary one held on with electrical

tape. Before Lopez pulled over to the curb the officer saw her bend down to her

right, appearing to fiddle with something on the passenger side floorboard. During

a search following the stop the officers found two kilograms of powder cocaine

and more than $14,000 cash in a black bag on the passenger side floorboard. Later,

officers discovered Varela’s fingerprint on the car’s temporary tag.

      Lopez often made rounds on behalf of Varela to deliver drugs to customers

and collect money from customers who bought drugs on credit. She later told

Kevin Vetere, a government witness who lived with the defendants at the Thug

Mansion, that was why she had the cocaine and cash in her car on the day the

officers stopped her.

      A month later, on June 10, 2006, officers stopped Varela while he was

driving a black Chevy Lumina and Troya was riding in the backseat. The officers

made the stop in part because the car had abruptly turned around within sight of a

police checkpoint. They discovered two handguns in a hidden compartment in the

                                         3
middle of the car’s front bench seat, marijuana residue elsewhere in the car, and

more than $1,300 cash in Varela’s pockets. The officers arrested Troya for

possession of marijuana and Varela for that charge and for being a felon in

possession of firearm.

       Another month later, on July 10, 2006, an officer saw a white Ford Taurus

with a suspicious temporary tag held onto the car with electrical tape and similar

in appearance to the tag that was on Lopez’s car two months earlier. The officer

attempted to pull over the Taurus after receiving a dispatcher’s report that the car’s

tag was stolen.1 Sanchez, the driver of the Taurus, attempted to elude the officer

but lost control of the car and crashed into a tree. He fled the car with half a kilo of

cocaine in a shoebox but the cocaine spilled onto the ground when he stumbled

while running away. Police caught up with Sanchez nearby and arrested him.

       Despite those arrests, all four members of this gang were soon back out on

the streets. That same summer, a fellow drug dealer, Jose “Lou” Escobedo, his

wife Yessica, and their two sons, a four-year-old and a three-year-old, along with

Escobedo’s cousin Crystal called on Varela and Lopez at their residence in South

Florida at the time, a house they called the “Pimp Plaza.” Escobedo was involved


       1
         Stacks of temporary license tags had been seen in Varela’s possession, and some of the
tags associated with the vehicles in this case had been reported stolen from a local car dealership
in May 2006. Those tags were used to prevent the police from tracing a fleeing vehicle back to
the gang.
                                                  4
in narcotics and transported drugs from Texas and Mexico to Florida. The

Escobedo family moved to Florida about three weeks after Escobedo had met

Varela in Texas. The two men were seen together in Texas and in Florida on

multiple occasions.

      On the visit to the Pimp Plaza with the Escobedos, Crystal saw large

amounts of money being counted in the kitchen in Lopez’s presence. Not wanting

the impressionable Escobedo youngsters to see what was going on, she took them

upstairs. The scenery was not any better up there where she saw about 50

handguns on a bed, and she brought the children back downstairs. When Crystal

questioned Sanchez about the presence of all of those guns, he told her that there

were more in the closet of the other bedroom.

      During the gang’s time at the Pimp Plaza, Lopez sometimes carried a

shotgun around the house because of a previous robbery. The robbery had put her

on edge because the perpetrators had pistol whipped Escobedo and held a gun to

his head until Lopez told them where the money and the cocaine were stashed in

the Pimp Plaza. Those robbers ran off with some handguns, with about $100,000

cash they found in a bag, and with a kilo of cocaine that had been in a laundry

basket. There was more cocaine in the laundry basket, but the robbers had not dug

deep enough into the gang’s dirty laundry to find it.

                                          5
       Soon after that robbery, Lopez and Varela packed up and moved the gang

from the Pimp Plaza to the Thug Mansion. Varela rented the place, paying cash for

rent and for the security deposit. Varela and Lopez shared the master bedroom.

Sanchez and Troya each had their own bedroom, as did Jose Gutierrez.2 Vetere

slept on an air mattress on the dining room floor.

       Around that time, Lopez frequented strip clubs and gave the strippers

yellow baggies filled with cocaine. When she ran out of baggies, Varela would

send her back to the Thug Mansion for more. Lopez also delivered brown paper

bags, cereal boxes, and shoeboxes containing cocaine to various individuals,

including on at least one occasion to Escobedo. On another occasion Elvia

Castillo, a government witness and Lopez’s friend, saw Varela carrying “[a] little

white brick” and heard him ask Lopez for acetone—a chemical used to dilute

cocaine in order to produce for sale a larger amount of less-pure cocaine.

       After an argument at a club, Varela asked someone who was with Castillo to

go to the Thug Mansion for “the little chopper,” a firearm. Castillo went along and

at the Thug Mansion she saw Lopez go into the master bedroom closet, get the

firearm, and wrap it up in a shirt to be taken to Varela. Lopez once asked Castillo



       2
         Gutierrez pleaded guilty to conspiracy to possess cocaine with intent to distribute and
was sentenced to 216 months imprisonment, a sentence we affirmed. See United States v.
Gutierrez, 373 Fed. App’x 13 (11th Cir. Apr. 8, 2010) (unpublished).
                                                 6
not to sit in a bean bag chair because Lopez had just filled the bag with

“bricks”—the gang’s slang for kilos of cocaine. Castillo also heard Lopez, after

ending a phone call, say that someone needed an “Xbox,” which was more of the

gang’s slang for kilos of cocaine. Varela sold narcotics to Mario Calderon, a

government witness and former narcotics customer of his, from late 2005 until

Calderon’s arrest in July 2006. They did a lot of drug business together during that

time span; Varela sold Calderon an average of three kilos a week. Sanchez

delivered some of the drugs to Calderon for Varela, and Lopez began participating

in some of those deals in early 2006, occasionally making deliveries. On one

occasion Calderon dealt directly with Lopez. Calderon estimated that he had

purchased over 80 kilos of cocaine from Varela, Lopez, and Sanchez during the

course of their deals together.

       Late in the afternoon of October 12, 2006, Troya and Sanchez climbed into

the gang’s burgundy van, and Vetere tried to join them and tag along for the ride

as he had done before on other drug-related business.3 That particular time,

however, he was told he could not go along. Varela confirmed over the phone to

Troya that Vetere was not to be invited on that particular trip.




       3
        For example, the gang used the burgundy van in a botched home invasion that involved
an attempt by Varela, Troya, Sanchez, Vetere, and Gutierrez to steal drugs from another dealer.
                                               7
       Cell phone evidence showed that in the evening hours of October 12, 2006

and early morning hours of October 13, 2006, multiple calls were made between

Sanchez’s cell phone and Escobedo’s cell phone.4 Cell phone tower records

showed that Sanchez’s, Troya’s, and Escobedo’s phones were all traveling north

up the I-95 corridor along Florida’s east coast during the evening of October 12. A

highway patrol officer also saw the burgundy van heading north on I-95 just south

of Daytona Beach around 9:00 p.m. and reported the van’s tag as a part of his

routine patrol. The cell phone location pattern changed around midnight on

October 12, showing that Troya’s, Sanchez’s, and Escobedo’s phones were headed

in the opposite direction, south along Florida’s east coast.

       Toll booth security cameras and toll tickets showed that Escobedo’s black

Jeep Cherokee and then the burgundy van entered the Florida Turnpike one after

the other at the Fort Pierce exit at 2:18 a.m. on October 13. About six minutes

later, two series of popping noises that sounded like gunfire awoke a couple who

lived near the turnpike in the vicinity of where the bodies of the Escobedo family

were later discovered. Three minutes after that, at 2:27 a.m., a call was made from

Troya’s cell phone to Sanchez’s cell phone. That was the first call between those

two phones all night.

       4
        Cell phone records show which phone made a call and which phone received it, but do
not show who dialed the numbers or who answered the call.
                                            8
      Within a few minutes of that call and just before 2:30 a.m., calls were made

from both Troya’s and Sanchez’s cell phones to Varela’s. Toll booth camera

footage and toll tickets showed the burgundy van and Escobedo’s Jeep exiting the

turnpike onto Okeechobee Boulevard in West Palm Beach at 3:01 and 3:02 a.m.

respectively. Troya’s partial palm print was on one of the toll tickets and

Sanchez’s was on the other.

      Sometime later that same morning, a late night guest at the Thug Mansion

was driving home and spotted a burgundy van followed by what looked like

Escobedo’s Jeep driving into the gated community in which the Thug Mansion

was located. After 3:00 a.m., Vetere saw Varela, Sanchez, Troya, and Gutierrez

enter the Thug Mansion and head toward the master bedroom, each carrying a bag

similar to those they normally used to carry kilos of cocaine. Sometime after 3:30

a.m., a stripper named Sexy Yellow called Vetere to bring her some marijuana. He

grabbed from Sanchez’s room a set of keys to the only available vehicle at that

time, the burgundy van, and drove it to Sexy’s home.

      After Vetere reached Sexy’s place, Troya called and told him that Varela

was upset about his taking the van and wanted it back immediately. On the way

back, Vetere got a phone call from Varela sending him to Varela’s uncle’s house.

When Vetere got there, he saw Escobedo’s Jeep parked behind the house. A little

                                          9
while later Varela, Gutierrez, Sanchez, and Troya arrived in the Taurus. Vetere

asked Varela why he was upset about the van, but Varela told him not to worry

about it and to drive Escobedo’s Jeep to Vetere’s grandmother’s house. Gutierrez

picked up Vetere at his grandmother’s place a short time later, and around sunrise

the two of them, along with Varela, Sanchez, and Troya, went to breakfast at a

restaurant.

      That same morning of October 13, 2006, a traveler making his way down

the turnpike discovered what he thought to be a stranded family sleeping on the

ground by the side of the road. Escobedo, his wife, and their two young children

were not sleeping; they were dead. Each of them had been shot multiple times in

the head and body. Two different firearms had been used.

      Later that day officers searched the Escobedo’s home and found that

someone had ransacked it, leaving no cabinet, closet, or attic door unopened. In

the garage, however, the officers found a bag with some cocaine inside, a red

suitcase labeled “Embark,” and a ledger of the type kept by drug traffickers. That

ledger contained a number of names including “D.V.,” “Rick,” “Homer,” and

“Negra” with various sums next to those names. (As we have already mentioned

those were the nicknames or aliases of Varela, Sanchez, Troya, and Lopez.) The

officers also found in the Escobedo home booking sheets relating to the May 10,

                                        10
2006 and July 10, 2006 traffic stops and arrests of Lopez and Sanchez, which we

have already discussed.

      A few days after the bodies were found, Troya bragged to a long time

friend, Melvin Fernandez, that he had just “licked,” which is criminal slang for

robbed, someone for 15 kilos of cocaine. On October 16, 2006, which was three

days after the murders, officers recovered Escobedo’s Jeep in an industrial area of

West Palm Beach. Some matches and a container filled with gasoline were found

near it. Troya told Vetere that he had moved the Jeep from Vetere’s grandmother’s

house and had planned to burn it, but authorities got to it first.

      The next day, October 17, 2006, Gutierrez, at Varela’s direction, took the

burgundy van to a paint and body shop. Varela, known to the shop owner as

“D.V.,” told the owner to paint the van “candy green” and repair some notable

scratches on the roof. After seeing a television news account of the turnpike

murders, the shop owner contacted law enforcement. Officers searched the van

and found a number of zip ties and a little red suitcase with an “Embark” logo on

it, which was similar to the one on the suitcase found in Escobedo’s garage. Inside

the suitcase from the van was a hotel receipt dated October 11, 2006 and signed by

Escobedo’s wife. Also inside it were some children’s toys.




                                           11
      In October 2006, the DEA asked Malik Mullino, one of its informants, to

reinitiate contact with Varela. For about a year, between 2004 and 2005, Mullino

had purchased large quantities of cocaine from Varela, in all about 70 kilos.

During their dealings, the two of them had used code words like “Xbox” for a kilo

of cocaine.

      On October 19, 2006, Mullino spoke with Varela over the telephone and

Varela asked him if he needed “some work”— one of their code words for

cocaine. Two days later, on October 21, Mullino, under DEA supervision, placed a

recorded phone call to Varela, indicating he had money to buy cocaine, and Varela

responded, “I got them in stock, Dog,” indicating he had cocaine available. Later

that same day after searching Mullino and his vehicle for drugs, the agents gave

him enough cash to purchase a half kilo of cocaine from Varela. The agents kept

Mullino under audio surveillance the entire time, and also under visual

surveillance except for the time he was inside the Thug Mansion.

      As planned, Varela met Mullino in a parking lot and got into Mullino’s car.

On the ride over to the Thug Mansion, Mullino gave Varela the cash the DEA had

given him. Once there, they found Sanchez hanging out in front of the house, and

Varela and Mullino went inside to complete the drug transaction. During the

transaction, Varela noted how much crack cocaine Mullino could cook from the

                                         12
purchase, and Varela showed Mullino a few of his firearms including his “AK”

(an AK-47 assault rifle) and his “little UZ” (an Uzi submachine gun). Based in

part on their past dealings, Varela gave Mullino a full kilo instead of a half one,

with the understanding that Mullino would pay for that additional half later.

      After their transaction, Mullino dropped off Varela and Sanchez in the

parking lot where Mullino and Varela had met. Mullino then went to another

parking lot to meet the DEA agents. He gave them the kilo he had gotten from

Varela, which field tested positive as cocaine. Following Varela’s arrest, Draciena

Berrios, a woman Varela had used to collect money from Mullino in the past,

attempted to collect from Mullino the rest of the money he owed Varela for the

part of the cocaine he had received on credit during the transaction.

      On October 23, 2006, two days before officers would execute a search

warrant at the Thug Mansion, Sanchez, in the presence of Troya, Vetere, and

Varela, received a phone call from his father asking him about Escobedo’s Jeep.

After that inquiry, Sanchez “turned the phone off and dropped it on the floor” and

told everyone that he thought that police officers had been to his father’s house.

Vetere responded by announcing that “the heat is on” and Varela ordered everyone

to clean house at the Thug Mansion. Lopez joined in the clean up and helped

gather up the assorted tools of the drug trade that were in the kitchen and remove

                                          13
ammunition from the laundry room. Most of the firearms were gathered up and,

along with cocaine wrappers and other paraphernalia, they were put into bags.

Unfortunately for the gang, though, it was not very good at cleaning house.5

       On October 25, 2006, officers executed a search warrant at the Thug

Mansion. After removing Varela, Sanchez, Troya, Lopez, and Gutierrez from the

house, the officers discovered several incriminating items in it and in the garage.

They found a notebook full of looseleaf papers, which had been used as a drug

ledger and contained references to Homer, Rick, and D.V.; they found several

bags containing cocaine and cocaine base; and they found kilogram wrappers. In

all, the officers found about 300 grams of crack cocaine and 1.3 kilograms of

powder cocaine. In addition, they found ski masks, wigs, gloves, handcuffs, body

armor, a night vision scope, and a police channel scanner. There were also various

tools of the drug trade such as acetone, digital scales, empty pill capsules, coffee

grinders coated in white powdery residue, and a plastic heat sealer.

       As for weapons, the officers found numerous firearms, loose and boxed

ammunition, and loaded ammunition clips. Some of the loaded clips did not go

with the firearms found in the home, indicating that some weapons had been


       5
          Castillo later overheard Lopez tell her mother that there were very few drugs and no
cash in the Thug Mansion at the time of the search because the gang had managed to clean house.
But she also said that because Sanchez had dropped the ball and failed to finish his chore of
getting the guns out of the garage, the officers did manage to find some of the gang’s guns.
                                                  14
removed. Forensic tool-mark evidence would later show that some of the rounds

that were used in the Escobedo murders had come into contact with ammunition

clips found in the garage.6 The firearms recovered included an AK-47-type

weapon and various machine guns, rifles, pistols, and shotguns. The altered length

of the barrel of at least one of the rifles found at the Thug Mansion required that it

be registered in the National Firearms Registration and Transfer Record. It had

not been.

                                              II.

       On February 14, 2008, a federal grand jury in the Southern District of

Florida returned a third superseding indictment charging defendants Varela,

Troya, Sanchez, and Lopez with various crimes. All four defendants were charged

with conspiring to possess with intent to distribute at least 50 grams of cocaine

base and at least 5 kilos of cocaine hydrochloride from May 2006 until the date of

arrest, October 25, 2006, in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 1);

with possessing with intent to distribute on October 25, 2006, at least 50 grams of

cocaine base and at least 500 grams of cocaine hydrochloride, in violation of 21

U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count 13); and with knowingly using and


       6
          Firearms examiner Allison Quereau testified that firearms and ammunition clips leave
marks on bullets and cartridge cases when the firearm is being loaded and fired. She explained
that a tool-mark examiner attempts to match a specific tool mark to the particular firearm or
ammunition clip that made it.
                                               15
carrying one or more firearms on October 25, 2006, during and in relation to a

drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i) (Count 15). In

addition, Lopez and Varela were charged with possessing with intent to distribute

on May 10, 2006, at least 500 grams of cocaine hydrochloride, in violation of 21

U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count 2). Varela and Troya were charged

with being felons who had been in possession of firearms on June 10, 2006, in

violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 2 (Count 3). And Varela,

Troya, and Sanchez were charged with being felons who had been in possession of

firearms on October 25, 2006, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)

and 18 U.S.C. § 2 (Count 14). In addition to the counts in which he was charged

with others, Varela was separately charged in three other counts with: distributing

on October 21, 2006, at least 500 grams of cocaine hydrochloride, in violation of

21 U.S.C. § 841(a)(1) (Count 11); knowingly carrying a firearm on October 21,

2006, during and in relation to a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1)(A)(i) (Count 12); and knowingly possessing a firearm on October 25,

2006, with a modified barrel that had not been registered with the National

Firearms Registration and Transfer Record, in violation of 26 U.S.C. §§ 5861(d)

and 5871 (Count 16).




                                         16
      Sanchez was separately charged with one count of possessing with intent to

distribute on July 10, 2006, at least 500 grams of cocaine hydrochloride, in

violation of 21 U.S.C. § 841(a)(1) (Count 4). Sanchez and Troya were jointly

charged in six counts relating to the fatal carjacking: conspiring to take a motor

vehicle from a person by force and violence on October 12 and October 13, 2006,

which resulted in death, in violation of 18 U.S.C. §§ 371 and 2119(3) (Count 5);

taking a motor vehicle from a person by force and violence on October 13, 2006,

which resulted in death, in violation of 18 U.S.C. § 2119(3) and 18 U.S.C. § 2

(Count 6); and one count for the murder of each member of the Escobedo family

on October 13, 2006, through use of a firearm, during and in the course of

committing a crime of violence and a drug trafficking crime, in violation of 18

U.S.C. § 924(j)(1) and 18 U.S.C. § 2 (Counts 7–10). All six counts (Counts 5–10)

were capital charges, and the indictment contained the grand jury’s special

findings about the factors set out in 18 U.S.C. §§ 3591(a)(2)(A)–(D) and 3592(c).

      Before trial Lopez filed a Federal Rule of Criminal Procedure 14 motion,

which Varela joined, to sever her trial from Troya and Sanchez’s. Varela filed his

own motion to sever the felon-in-possession charges against him (Counts 3 and

14) from the other charges he faced (Counts 1, 2, 11–13, 15, 16). He also filed a

pretrial motion to suppress all of the evidence that had been seized from the Thug

                                         17
Mansion. The district court denied all three of those motions, and the case against

the four defendants proceeded to trial.

       During jury selection, Varela repeatedly objected to the district court’s

requirement that the defendants exercise their joint peremptory challenges by

unanimous agreement among themselves. The district court overruled those

objections. After eleven days of jury selection, the trial began on January 27, 2009.

       During trial Varela and Lopez periodically renewed their motions for

severance,7 and each renewal was denied by the district court. After the close of

the government’s case, Varela called one agent and one officer to testify about the

search of the Thug Mansion and Sanchez presented a brief defense. None of the

defendants testified. On March 2, 2009, more than a month after the jury was

empaneled and sworn, the district court gave the jury its final instructions. After

three days of deliberation, the jury found the four defendants guilty on all counts.

After trial, Varela once again renewed his motion for severance, which the district

court again denied.




       7
         Any motion to sever after a jury is sworn must be construed as a motion for mistrial.
United States v. Blankenship, 382 F.3d 1110, 1119 n.20 (11th Cir. 2004). It is, in effect, a
request to declare a mistrial of the case against the moving defendant (but not the nonmoving
ones) and to start over with a new jury to try the charges against him. Id. For consistency and
simplicity, however, in this opinion we will refer to all motions for a separate trial as motions to
sever.
                                                   18
      Because he had two or more prior felony drug convictions and the

government had filed notice under 21 U.S.C. § 851, Varela was sentenced to a

term of life imprisonment, as required by 21 U.S.C. § 841(b)(1)(A). The same day

Lopez was sentenced to 180 months imprisonment, to be followed by five years

supervised release. Lopez and Varela both filed timely notices of appeal.

      They both contend that the district court abused its discretion by refusing to

try them separately from Troya and Sanchez. Varela also makes a number of other

contentions, including that the district court: abused its discretion by denying

severance of his felon-in-possession count from the other counts against him;

erred by finding probable cause to search the Thug Mansion; abused its discretion

by admitting evidence of his other bad acts; abused its discretion by requiring the

exercise of peremptory challenges by unanimous vote; and erred in finding that 21

U.S.C. § 841(b)(1)(A) is constitutional.

                                           III.

       Lopez and Varela contend that the district court abused its discretion by

failing to exercise its Rule 14(a) authority to grant their motions to be tried

separately from Sanchez and Troya who, in addition to being charged with drug

and weapons crimes, were capitally charged with four murders. We view this




                                            19
contention against a solid body of law favoring joint trials and placing a heavy

burden on those who want to be tried separately.

                                          A.

      Joint trials play a vital role in the criminal justice system and serve

important interests: they reduce the risk of inconsistent verdicts and the unfairness

inherent in serial trials, lighten the burden on victims and witnesses, increase

efficiency, and conserve scarce judicial resources. Zafiro v. United States, 506

U.S. 534, 537, 113 S.Ct 933, 937 (1993); Puiatti v. McNeil, 626 F.3d 1283, 1309

(11th Cir. 2010); United States v. Day, 405 F.3d 1293, 1297 (11th Cir. 2005); see

also Richardson v. Marsh, 481 U.S. 200, 210, 107 S.Ct. 1702, 1708 (1987) (“It

would impair both the efficiency and the fairness of the criminal justice system to

require . . . that prosecutors bring separate proceedings, presenting the same

evidence again and again, requiring victims and witnesses to repeat the

inconvenience (and sometimes trauma) of testifying, and randomly favoring the

last-tried defendants who have the advantage of knowing the prosecution’s case

beforehand.”). In this circuit, the rule about joint trials is that “defendants who are

indicted together are usually tried together.” United States v. Browne, 505 F.3d

1229, 1268 (11th Cir. 2007); see also Puiatti, 626 F.3d at 1309; United States v.

Chavez, 584 F.3d 1354, 1360 (11th Cir. 2009); United States v. Baker, 432 F.3d

                                          20
1189, 1236 (11th Cir. 2005); United States v. Novaton, 271 F.3d 968, 989 (11th

Cir. 2001); United States v. Schlei, 122 F.3d 944, 984 (11th Cir. 1997); United

States v. Alvarez, 755 F.2d 830, 857 (11th Cir. 1985); United States v. Perez, 489

F.2d 51, 65 (5th Cir. 1973).8

       That rule is even more pronounced in conspiracy cases where the refrain is

that “defendants charged with a common conspiracy should be tried together.”

United States v. Beale, 921 F.2d 1412, 1428 (11th Cir. 1991); see also Chavez,

584 F.3d at 1360; United States v. Baker, 432 F.3d 1189, 1236 (11th Cir. 2005);

Schlei, 122 F.3d at 984. In this case all four defendants were charged (and

convicted) of a common conspiracy to possess with intent to distribute cocaine

hydrochloride and crack cocaine.

       To be sure, the rule about a joint trial in conspiracy cases is not quite

ironclad. See Fed. R. Crim. P. 14(a) (“If the joinder of . . . defendants in an

indictment . . . appears to prejudice a defendant . . . , the court may . . . sever the

defendants’ trials, or provide any other relief that justice requires.”). The

exceptional circumstances justifying a deviation from the rule, however, are few

and far between. A defendant seeking a severance must carry the “heavy burden



       8
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.
                                                21
of demonstrating [that] compelling prejudice” would result from a joint trial.

Browne, 505 F.3d at 1268 (quotation marks omitted). To show compelling

prejudice, a defendant must establish that a joint trial would actually prejudice the

defendant and that a severance is the only proper remedy for that prejudice—jury

instructions or some other remedy short of severance will not work. Zafiro, 506

U.S. at 539–41, 113 S.Ct at 938–39; United States v. Blankenship, 382 F.3d 1110,

1122–23 (11th Cir. 2004).

      The potential for prejudice from a joint trial is not enough, and not just any

kind of prejudice will do. For example, the Supreme Court explained in Zafiro

that “[m]utually antagonistic defenses are not prejudicial per se.” Zafiro, 506 U.S.

at 538, 113 S.Ct. at 938; see also Blankenship, 382 F.3d at 1122 (noting that

Zafiro “specifically rejected the notion that defendants who have contradictory

defenses are inherently prejudiced”). And “it is well settled that defendants are

not entitled to severance merely because they may have a better chance of

acquittal in separate trials.” Zafiro, 506 U.S. at 540, 113 S.Ct. at 938. Anything

that increases the likelihood of a conviction “prejudices” the defendant in the

ordinary sense of the word, but in severance law “prejudice” is not used in the

ordinary sense of the word.




                                         22
      Because limiting instructions usually will cure any prejudice resulting from

a joint trial, Zafiro, 506 U.S. at 539, 113 S.Ct. at 938, the Supreme Court has

indicated that severances need be granted only if there is a serious risk that a joint

trial would either “compromise a specific trial right of one of the defendants” or

“prevent the jury from making a reliable judgment about guilt or innocence” even

if limiting instructions are given. United States v. Thompson, 422 F.3d 1285,

1292 (11th Cir. 2005) (quoting Zafiro, 506 U.S. at 539, 113 S.Ct. at 938); Browne,

505 F.3d at 1269; Blankenship, 382 F.3d at 1122. Aside from those two

situations, jointly indicted defendants are not entitled to a severance. See

Blankenship, 382 F.3d at 1123.

      Examples of specific constitutionally protected trial rights that might be

jeopardized in a joint trial are the Sixth Amendment right to confrontation and the

Fifth Amendment right to remain silent. Id. at 1123 n.24. But those rights are

only rarely jeopardized by a joint trial.

      Regarding the second category of prejudice, the Supreme Court in Zafiro

“did not clearly explain what it meant by a jury being prevented from ‘making a

reliable judgment’” even with limiting instructions. Blankenship, 382 F.3d at

1123. The Court did, however, provide a few examples where a joint trial might

have that effect. Zafiro, 506 U.S. at 539, 113 S.Ct. at 938; see also Blankenship,

                                            23
382 F.3d at 1123–25 (noting that the examples in Zafiro “appear[] to be fairly

comprehensive”). One example is where overwhelming evidence of guilt is

introduced against a codefendant that would not have been admissible against the

defendant in a separate trial, raising the specter of “spillover effect.” United States

v. Cross, 928 F.2d 1030, 1039 (11th Cir. 1991); see also Zafiro, 506 U.S. at 539,

113 S.Ct. at 938; Blankenship, 382 F.3d at 1123–24. But even then “a court’s

cautionary instructions ordinarily will mitigate the potential ‘spillover effect’ of

evidence of a co-defendant’s guilt.” United States v. Kennard, 472 F.3d 851, 859

(11th Cir. 2006).

      Another example of a situation in which a severance might be warranted is

where the sheer number of defendants and charges, the differing levels of

culpability, and the massive amount of evidence make it nearly impossible for a

jury to sort through the evidence and issues and reliably determine the guilt or

innocence of each defendant on each charge. Blankenship, 382 F.3d at 1124. The

bar for showing that kind of prejudice is so high that only in the rarest case can a

defendant clear it, as indicated by the fact that we have declined to find that

severance was required in some complex, multi-defendant cases. See, e.g., United

States v. Hill, ___ F.3d ___, 2011 WL 2314155, *1, 9–15 (11th Cir. June 14,

2011) (affirming the denial of severance in a mortgage fraud case where there

                                          24
were 12 defendants, a 187–count indictment involving more than 300 transactions,

over 1,100 exhibits filling 8 filing cabinets, and more than 100 witnesses); United

States v. Kopituk, 690 F.2d 1289, 1320 (11th Cir. 1982) (affirming the denial of a

severance in a labor corruption case involving 12 defendants, a 70-count

indictment, 130 witnesses, and a seven-month trial resulting in 22,000 pages of

transcript); see also United States v. Hernandez, 921 F.2d 1569, 1580–81 (11th

Cir. 1991) (collecting some of the more complex cases in which this Court has

found that the district court did not abuse its discretion in denying severance).

      Evidence that is probative of a defendant’s guilt but admissible only against

a codefendant is another situation that might justify a severance. Zafiro, 506 U.S.

at 539, 113 S.Ct. at 938 (citing Bruton v. United States, 391 U.S. 123, 88 S.Ct.

1620 (1968)). Conversely, if a joint trial prevented a defendant from introducing

exculpatory evidence that would be admissible in a separate trial, a severance

might be required. See id. at 539, 113 S.Ct. at 938.

                                         B.

      The decision of whether to grant a severance under the circumstances that

present themselves in a particular case lies within the district court’s sound and

substantial discretion. Zafiro, 506 U.S. at 538–39, 113 S.Ct. at 938; Chavez, 584

F.3d at 1360 (“We will not reverse the denial of a motion for severance in the

                                          25
absence of a clear abuse of discretion.”); United States v. Ramirez, 426 F.3d 1344,

1352 (11th Cir. 2005) (“We will not reverse the denial of a severance motion

absent a clear abuse of discretion resulting in compelling prejudice against which

the district court could offer no protection.” (quoting United States v. Walser, 3

F.3d 380, 385 (11th Cir. 1993))).

      “The application of an abuse-of-discretion review recognizes the range of

possible conclusions the trial judge may reach.” United States v. Frazier, 387 F.3d

1244, 1259 (11th Cir. 2004) (en banc). Or, as we have also explained:

      By definition under the abuse of discretion standard of review there will
      be occasions in which we affirm the district court even though we would
      have gone the other way had it been our call. That is how an abuse of
      discretion standard differs from a de novo standard of review. As we
      have stated previously, the abuse of discretion standard allows a range
      of choice for the district court, so long as that choice does not constitute
      a clear error of judgment.

Id. (quotation marks and alteration omitted) (quoting In re Rasbury, 24 F.3d 159,

168 (11th Cir. 1994)); see also McMahan v. Toto, 256 F.3d 1120, 1129 (11th Cir.

2001) (“[U]nder an abuse of discretion standard there will be circumstances in

which we would affirm the district court whichever way it went.”). “[W]hen

employing an abuse-of-discretion standard, we must affirm unless we find that the

district court has made a clear error of judgment, or has applied the wrong legal

standard.” Frazier, 387 F.3d at 1259 (citing Maiz v. Virani, 253 F.3d 641, 662

                                          26
(11th Cir. 2001)). This Court is rightly reluctant to second guess a district court’s

decision on whether to sever. See Baker, 432 F.3d at 1236; Ramirez, 426 F.3d at

1352; Novaton, 271 F.3d at 989.

                                               C.

       It is through that highly deferential lens that we review the district court’s

discretionary decision to deny Lopez’s and Varela’s motions to sever. Varela

makes most of the arguments on this issue, so we will organize our discussion

around his statements of them.

       Varela argues that forcing him to stand trial jointly with Sanchez and Troya,

who faced capital charges that he did not, resulted in: 1) a prolonged jury

selection and trial; 2) the requirement that peremptory strikes be exercised by

unanimous agreement among the four defendants; 3) his capitally charged

codefendants bringing out in cross-examination of some of the witnesses matters

not relevant to Varela’s case; 4) trial by a death-qualified jury; 5) one of his

codefendant’s attorney conceding to the jury that there was a drug conspiracy and

that Varela was the head of it; and 6) five hours of medical examiner autopsy

testimony about, and gruesome photos of, the four murder victims.9



       9
          Lopez echoes two of Varela’s arguments, asserting prejudice from the joint trial because
it resulted in trial by a death-qualified jury and the medical examiner autopsy testimony about,
and gruesome photos of, the four murder victims.
                                                    27
      The first three of those effects—a longer jury selection and trial, the joint

exercise of peremptory challenges, and harmful evidence being brought out by a

codefendant’s counsel in cross-examination of witnesses—occur in many, if not

most, joint trials. To hold that they constitute cognizable prejudice for severance

purposes would go a long way toward making joint trials the exception instead of

the rule, contrary to controlling precedent.

      This joint trial was different from most because it resulted in the jury being

death-qualified, which it would not have been if Varela and Lopez had been tried

separately from Sanchez and Troya. But having guilt determined by a death-

qualified jury is not legally cognizable prejudice. See Buchanan v. Kentucky, 483

U.S. 402, 420, 107 S.Ct 2906, 2916 (1987). In Buchanan the Supreme Court held

that, even assuming death-qualified juries are conviction prone, there is no

constitutional right to have guilt determined by a jury that has not been death-

qualified. Id. at 420, 107 S.Ct at 2916. On the basis of Buchanan, the Fourth and

Fifth Circuits have rejected any per se rule requiring severance when a noncapital

defendant is tried alongside a capital defendant. See United States v. Lighty, 616

F.3d 321, 351 (4th Cir. 2010) (“A per se rule requiring severance each time a

capital defendant and a non-capital defendant are charged with the same crimes

certainly would undermine [the Supreme Court’s] stated preference [for joint

                                          28
trials].”); United States v. Causey, 185 F.3d 407, 417 (5th Cir. 1999) (“The

Supreme Court has rejected the argument that a non-capital defendant cannot

receive a fair trial when tried jointly with capital defendants.”). We agree with

those two circuits.

      To the extent that Varela and Lopez contend that the joint trial complicated

things so much that the jury could not keep the charges and evidence straight, that

contention is foreclosed by decisions in which we have affirmed denials of

severance motions even though the charges and facts were more complex than in

this case. See United States v. Hill, ___ F.3d ___, 2011 WL 2314155, *1, 9–15

(11th Cir. June 14, 2011); United States v. Kopituk, 690 F.2d 1289, 1320 (11th

Cir. 1982); see also United States v. Hernandez, 921 F.2d 1569, 1580–81 (11th

Cir. 1991) (collecting cases).

      Varela argues that he was seriously prejudiced by being tried jointly with

Sanchez and Troya because of statements Sanchez’s attorney made in his closing

arguments. The attorney told the jury that Sanchez was on the Florida Turnpike

the night the Escobedos were murdered but argued that he was not there to commit

murder but instead to provide counter-surveillance for drug deliveries by “the

Varela group.” Varela argues that statement constitutes an admission by Sanchez

through counsel, and that admission violates the Sixth Amendment’s

                                         29
Confrontation Clause because Varela could not cross-examine Sanchez about it

since he exercised his right not to testify. That argument sounds like a good one,

but it is not.

       The Confrontation Clause generally does prohibit the admission of

“testimonial evidence” unless the witness is unavailable and the defendant has had

a previous opportunity for cross-examination. Crawford v. Washington, 541 U.S.

36, 68, 124 S.Ct. 1354, 1374 (2004); United States v. Brown, 441 F.3d 1330, 1359

(11th Cir. 2006) (“The Crawford rule applies only to testimonial evidence.”). But

Sanchez’s attorney was not a witness, and the statements he made in his closing

arguments were neither testimony nor any other kind of evidence. See United

States v. Lopez, 590 F.3d 1238, 1256 (11th Cir. 2009) (noting that “statements and

arguments of counsel are not evidence” (quoting United States v. Smith, 918 F.2d

1551, 1562 (11th Cir. 1990))). The district court properly instructed the jury on at

least seven different occasions that what lawyers say in a case is not evidence. We

presume that juries follow the instructions given to them. United States v.

Siegelman, 640 F.3d 1159, 1184 (11th Cir. 2011); United States v. Almanzar, 634

F.3d 1214, 1223 (11th Cir. 2011); cf. United States v. Bailey, 123 F.3d 1381, 1402

(11th Cir. 1997) (“[A]ny possible prejudice to [the defendant] resulting from the




                                         30
prosecutor’s closing argument was cured by instructions from the district judge

that the lawyers’ arguments were not evidence . . . .”).

      Varela and Lopez have not convinced us that any out-of-court statements by

Sanchez or Troya implicating Varela and Lopez were admitted into evidence

during the joint trial that would not have been admissible if they all had been tried

separately. The only statement that Varela and Lopez point to came in when

Melvin Fernandez, a longtime friend of Troya, testified that days after Escobedo

was killed and his house pillaged, Troya had bragged about robbing (or “licking”)

someone for 15 kilos of cocaine. Because Troya was Varela’s and Lopez’s

coconspirator in the drug-distribution conspiracy, however, his out-of-court

statement would have been admissible against them even if they had not been tried

with Troya. See Fed. R. Evid. 801(d)(2)(E).

      Troya made that statement to Fernandez “during the course and in

furtherance of the conspiracy” to sell drugs. Id. It was made during the course of

the conspiracy because the four coconspirators were still selling drugs. It was

made in furtherance of the conspiracy because it let potential customers or fellow

drug dealers know that the conspirators had cocaine to sell. See United States v.

Flores, 572 F.3d 1254, 1264 (11th Cir. 2009) (“The statement need not be

necessary to the conspiracy, but must only further the interests of the conspiracy in

                                          31
some way.”). And admission of the statement did not violate the Confrontation

Clause because bragging to a friend about the fruits of a robbery is not testimonial.

See Crawford v. Washington, 541 U.S. 36, 51, 124 S.Ct. 1354, 1364 (2004) (“An

accuser who makes a formal statement to government officers bears testimony in a

sense that a person who makes a casual remark to an acquaintance does not.”).10

       The best argument that Varela and Lopez have that a severance should have

been granted is that the joint trial brought into evidence the fact that two of their

coconspirators had murdered a fellow drug dealer, his wife, and their two young

children. There were autopsy reports and photographs of the dead, bullet-riddled

victims and testimony about how they were killed. No defendants would want that

evidence to come before the jury at their trial, even if it were made clear that they




       10
          In arguing that Troya’s out-of-court statement was inadmissible against him, Varela
points out that the district court instructed the jury that the statement should be considered only
against Troya. That jury instruction was given at the request of defendants other than Troya and
without objection from the government. Just because the court gave the instruction does not
mean that if the evidence had been offered at a separate trial of Varela and Lopez, the court
would have been required to keep it out. For the reasons discussed in the text of this opinion, the
statement would have been admissible.
                                                    32
did not participate in the murders.11 What defendants want, however, is not the

test. See supra Parts III.A. & B.

       In gauging the prejudicial effect and the spillover risk posed by the evidence

about the murders, it is important to keep in mind that the district court repeatedly

instructed the jury to consider evidence against only those defendants that the

evidence implicated and to assess the guilt or innocence of each defendant

separately. For example, in its final instructions the court stressed to the jury that:

            In reaching a verdict as to counts related to more than one
       Defendant, you must evaluate the evidence independently as to each
       Defendant.

              Remember at the outset we talked about the fact [that] for reasons
       of judicial economy, we really put four trials together. Remember I said
       how important it was that as the jury looks at the evidence, you need to
       look at the evidence in terms of one Defendant all by themselves. You
       make your decision and then put that aside and move on to the next
       person. Okay?

              So it is terribly important that each person be evaluated all by
       themselves, and whatever judgment you make on one person, it should
       not affect your judgment as to another person.


       11
          There was no evidence that Lopez had anything to do with the murders. There was also
no evidence that Varela was present when the murders were committed and no direct evidence
that he orchestrated them. But there was some circumstantial evidence from which it could be
inferred that Varela was at least aware of the murders soon after they happened. Cell phone
records showed calls both ways between Varela’s phone and Sanchez’s phone on the evening of
the murders as Sanchez and Troya traveled along the Florida coast, and those records showed
that both Sanchez’s and Troya’s phones called Varela’s phone less than five minutes after a
couple living near the murder scene heard gunshots. The evidence at trial also pointed to Varela
as the leader of the gang.
                                                33
And it also instructed the jury that:

             I know that each one of you knows this already because we’ve
       talked about it several times, but it is so important, I want to make sure
       you understand that a separate crime or offense is charged against one
       or more of the Defendants in each count of the indictment. Each charge
       and the evidence pertaining to it should be considered separately. Also,
       the case of each Defendant should be considered separately and
       individually.

              The fact that you may find any one or more of the Defendants
       guilty or not guilty of that offense charged should not affect your verdict
       as to any other offense or any other Defendant.

             Remember we talked about this repeatedly. You want to take
       each Defendant one by one and the charge as it pertains to that
       Defendant. Make up your mind, set that aside, and move on to the next
       person and don’t let your decision on the first person decide how you
       come out as to the second.

       And the court gave similar instructions several other times during the trial.

In one phrasing or another the court gave cautionary instructions once to the entire

venire, once or twice to each of the 18 venire panels,12 a few times during trial for

       12
           For example, after noting that “four separate cases” have been brought together, the
district court asked a venire panel:

               Can everyone assure each one of these Defendants that even though we are
       having a joint trial, that you will look at the evidence only as to that Defendant
       individually, and you will make up your mind on that Defendant all by themselves
       irrespective of the fact that we have had this, and are going to have this joint trial?

               Now, Mr. Troya and Mr. Sanchez have charges, as you know, that at least
       have the potential of some very serious death penalty or life imprisonment without
       the potential of release.

               Mr. Varela and Ms. Lopez do not.

                                                 34
specific testimonial evidence,13 and four more times in its final instructions. See

              I want to make sure the jury will look at each Defendant, Mr. Troya all by
       himself, Mr. Sanchez all by himself, Ms. Lopez all by herself, and Mr. Varela all by
       himself.

               Can everybody do that?

               Does anybody have a problem in that regard?

               Okay.

       13
          For example, in instructing the jury on how it could use the testimonial evidence from
Melvin Fernandez regarding the boastful statements that Troya made to him about his recent
robbery, the district court stated:

               Now, whether that testimony is believable, that is a question of fact that you,
       the jury, have to decide, but I wanted to make sure that you understood that if the jury
       were to find that Mr. Fernandez’s testimony was in fact believable with respect to
       what he said Mr. Troya told him, that that evidence would only be admissible against
       Mr. Troya, and that evidence would not be admissible against any other Defendant
       in the case.

              Remember I said at the very beginning when we were talking about the fact
       that what we really have in this case are four separate trials, and the case has been
       brought together, really, because of issues of judicial economy.

               So sometimes it is possible that evidence might come in and -- but it would
       only be purposeful or usable as to a particular Defendant. So in a sense there is a two
       step analysis there.

               The first part would be is the witness believable.

                If the witness were not believable, obviously you don’t use the testimony at
       all. If you found that the witness, Mr. Fernandez, was believable in whole or in part,
       that testimony could only be used with respect to the charges pending against Mr.
       Troya and no other Defendant.

               Okay. Everybody understand that?

               All right. Fine.


                                                 35
United States v. Hill, ___ F.3d ___, 2011 WL 2314155, *10 (11th Cir. 2011)

(rejecting a severance contention where “[a]lthough the district court, in the

interests of efficiency and judicial economy, understandably refused to give the

jury a curative instruction every time evidence irrelevant to the charges against

[the appellant] was introduced, the court did give the jury a closing instruction that

it must consider the evidence separately as to each defendant with respect to each

charge.”); United States v. McNair, 605 F.3d 1152, 1205 n.73 (11th Cir. 2010)

(noting that jury instructions, such as those in which the district court “charged the

jury to consider each defendant ‘separately and individually’ and reminded them

that ‘each defendant is on trial only for the specific offenses or offense charged

against such defendant in the indictment[,]’ . . . substantially mitigate the risk of

spillover prejudice.”); United States v. Cross, 928 F.2d 1030, 1039 (11th Cir.

1991) (finding no prejudicial effect from spillover evidence where “the trial court

specifically charged the jury that, ‘each offense and the evidence pertaining to it

should be considered separately,’ and that ‘the case of each defendant should be

considered separately and individually.’”); United States v. Smith, 918 F.2d 1501,

1510 (11th Cir. 1990) (“The possible prejudicial effects of such disparity can be

significantly alleviated if the trial judge is careful to instruct the jury that it must




                                            36
consider the evidence against each defendant on a separate and independent

basis.”).

       The other factor that persuades us that the introduction of the evidence

proving that Sanchez and Troya murdered the Escobedos did not prevent the jury

from reliably determining the guilt of Varela and Lopez on the charges against

them is the nature and extent of evidence proving Varela and Lopez were guilty of

those charges. In making a prejudice determination of this type, we do not analyze

spillover evidence in a vacuum but consider it against the strength of the evidence

proving the guilt of the defendant on the charges against him. See Blankenship,

382 F.3d at 1123; United States v. Diaz, 248 F.3d 1065, 1101 (11th Cir. 2001)

(finding no compelling prejudice from spillover where “the evidence against [the

defendant] . . . was more than overwhelming”); United States v. Howell, 664 F.2d

101, 106 (5th Cir. Unit B 1981) (finding no compelling prejudice where “[t]he

evidence of [defendant’s] guilt . . . was so overwhelming that there is no reason to

conclude that [the spillover] evidence prevented a fair trial.”); see also United

States v. Pedrick, 181 F.3d 1264, 1267–72 (11th Cir. 1999) (comparing the

“overwhelming” evidence against one codefendant to the “minimal” evidence

against the second codefendant to find that the district court did not abuse its

discretion in determining that the second defendant suffered compelling

                                          37
prejudice); United States v. Hernandez, 921 F.2d at 1580 (“Were the evidence of

guilt of either defendant more clear, the prejudicial effect of their combined trial

would be less compelling.”).

      The government presented compelling evidence of Varela’s guilt, such as:

direct testimony from eyewitnesses, including people who bought cocaine from

him during the course of the conspiracy; physical evidence of cocaine, tools of the

drug trade, and firearms he possessed illegally; uncontradicted proof of a

controlled buy where an informant bought a kilo of cocaine directly from Varela;

and lots of other evidence of Varela’s involvement with and leadership role in the

gang’s drug dealing activities from May to October 2006. In light of all of that

evidence, and in view of the cautionary instructions that the court gave, we are

convinced that the jury was able to and, after three days of deliberation, did

reliably determine the guilt of Varela and the charges against him. See Hernandez,

921 F.2d at 1581 (holding that the defendants had not shown any compelling

prejudice in part because the trial was not “concluded by jury deliberations that

were inordinately hurried”); cf. Pedrick, 181 F.3d at 1273 (noting as evidence of

compelling prejudice that “[t]he jury deliberated for only about three hours”).

      The same is true of Lopez. She, too, benefitted from all of the cautionary

instructions, and there was strong evidence to support her convictions. The

                                          38
evidence proved beyond any reasonable doubt that in her role as a conspirator she

stuffed kilograms of cocaine into bean bags, she took and filled orders for illegal

drugs, she delivered large quantities of drugs, she collected money from those who

had purchased drugs on credit, she carried weapons to thwart robberies of the

Pimp Plaza by competing gangs, and she took part in trying to remove the drugs

and weapons from the Thug Mansion when word reached the conspirators that law

enforcement was closing in. In addition, authorities caught Lopez red-handed, or

perhaps we should say “white-handed,” carrying two kilos of cocaine powder and

$14,000 cash while making rounds for Varela. This is not one of those cases

where “the gruesome evidence against one defendant overwhelms the de minimus

evidence against the co-defendant[].” Blankenship, 382 F.3d at 1123 (alteration

omitted). We are confident that Lopez’s guilt was reliably determined and that she

was convicted, not because of any spillover effect from the evidence about the

murders that Sachez and Troya committed, but as a result of the evidence against

her.

       For all of these reasons, the district court did not abuse its discretion by

denying Varela’s and Lopez’s motions for severance of the charges against them

and proceeding with a joint trial of all four conspirators who resided in the Thug

Mansion, including Varela and Lopez.

                                           39
                                           IV.

      Rule 14 gives district courts discretion not only to sever all the charges

against a given defendant or defendants but also to sever individual charges

against a given defendant. Fed. R. Crim. P. 14(a) (“If the joinder of offenses . . . in

an indictment . . . appears to prejudice a defendant . . . , the court may order

separate trials of counts . . . or provide any other relief that justice requires.”).

Varela contends the district court abused its discretion by denying his motion to

sever the § 922(g) felon-in-possession gun charges against him from the other

charges he faced. He argues that he was severely prejudiced when the jury heard

that he was a convicted felon, especially because it also heard about his

association with Sanchez and Troya, who were charged with carjacking and

murder.

      As an initial matter, this Court has long recognized that, as Forrest Gump

might say, drugs and guns go together like peas and carrots. See e.g., United

States v. Hromada, 49 F.3d 685, 689 (11th Cir. 1995) (“Guns and violence go

hand-in-hand with illegal drug operations.”); United States v. Martin, 794 F.2d

1531, 1533 (11th Cir. 1986) (noting that guns “are ‘tools of the trade’ in drug

trafficking”). If every defendant charged with illegal drug activities were entitled




                                            40
to be tried separately on any felon-in-possession charge, separate trials would eat

up a lot more scarce judicial resources.

      In United States v. Jiminez, 983 F.2d 1020 (11th Cir. 1993), we held that a

district court did not abuse its discretion by denying a motion to sever a

felon-in-possession firearm charge from a drug charge under § 841(a)(1). Jiminez,

983 F.2d at 1022; see also United States v. Dowd, 451 F.3d 1244, 1250 (11th Cir.

2006); United States v. Miller, 255 F.3d 1282, 1289 (11th Cir. 2001). We found

no reversible error in Jiminez because the prior conviction had not been unduly

emphasized and the court had instructed the jury not to consider it in connection

with any other issues. Jiminez, 983 F.2d at 1023; see also Dowd, 451 F.3d at 1250

(“[B]ecause the parties stipulated to [the defendant’s] status as a convicted felon,

the jury heard no details about [his] prior criminal activity, and his criminal past

was barely mentioned at trial and was in no way emphasized.”); Miller, 255 F.3d

at 1289 (“[P]rejudice was mitigated by the fact that at trial he stipulated to his

conviction.”). We also found that ample evidence supported guilt on the other

counts. Jiminez, 983 F.2d at 1023; see also Dowd, 451 F.3d at 1250 (“More

importantly, the evidence presented of [the defendant’s] guilt in the robbery was

extensive and overwhelming.”); Stone v. Green, 796 F.2d 1366, 1368 (11th Cir.

1986) (finding that any error in admitting the defendant’s prior drug conviction

                                           41
was harmless even though the district court gave no limiting instruction because

evidence of guilt was so overwhelming). The same is true here.

      In this case all the jury heard about the prior conviction was a bare-bones

stipulation that Varela had an earlier felony conviction. It was not told any of the

details of that conviction, not even the crime involved. See Dowd, 451 F.3d at

1250; Miller, 255 F.3d at 1289; see also Old Chief v. United States, 519 U.S. 172,

190–91, 117 S.Ct. 644, 655 (1997) (“The most the jury needs to know is that the

conviction admitted by the defendant falls within the class of crimes that Congress

thought should bar a convict from possessing a gun, and this point may be made

readily [by the parties’ stipulation] and underscored in the court’s jury

instructions.”). And the district court instructed the jury not to consider that

earlier conviction in relation to any other charge. To the extent that it matters, as

we have already discussed, there was also overwhelming evidence of Varela’s

guilt of the charges on which he was convicted. See Dowd, 451 F.3d at 1250;

Jiminez, 983 F.2d at 1023. For all of these reasons, the district court did not abuse

its discretion in denying Varela’s motion to sever the felon-in-possession charges

against him from the other charges.

                                          V.




                                          42
      The district court required all four of the defendants to agree on the exercise

of any of the peremptory challenges that were allotted to the defense side. Varela

contends that requiring unanimous consent before a potential juror could be struck

was an abuse of discretion.

      Federal Rule of Criminal Procedure 24(b) provides 20 peremptory

challenges for defendants in a capital case and 10 challenges in other felony cases.

Fed. R. Crim. P. 24(b)(1)–(2). The district court, in its discretion, “may allow

additional peremptory challenges to multiple defendants, and may allow the

defendants to exercise those challenges separately or jointly.” Id. The exercise of

peremptory challenges is a statutory- or rule-based right, and is “not of federal

constitutional dimension.” United States v. Martinez-Salazar, 528 U.S. 304, 311,

120 S.Ct. 774, 779 (2000). The district court is not required to give the defense

side any extra peremptory challenges in multiple defendant trials. Stilson v.

United States, 250 U.S. 583, 586–87, 40 S.Ct. 28, 29–30 (1919).

      In this case the district court allowed the four codefendants a total of 20

peremptory challenges for selecting the first 12 jurors. The court also gave the

defendants the option for 4 more peremptory challenges to be exercised




                                         43
individually, instead of jointly, if they would agree to the government also having

4 more. The defendants, by majority vote, declined that offer.14

       The district court required the defendants to exercise their peremptory

challenges jointly through a unanimous vote. Because the rule plainly provides

that “[t]he court . . . may allow the defendants to exercise those challenges

separately or jointly,” see Fed. R. Crim. P. 24(b) (emphasis added), Varela

concedes that the court could have conditioned the exercise of any peremptory

challenge on a majority vote of the defendants. He argues, however, that requiring

unanimous consent was an abuse of discretion, especially because there was what

he characterizes as an inherent conflict of interest between the capital and

non-capital defendants, making it difficult for them to all agree on which potential

jurors to challenge. Difficult or not, it seems that the defendants did unanimously

agree to a considerable extent because they jointly exercised 8 of the 20 strikes

they were allotted to select the first 12 jurors, just as the government exercised 8

of the 20 it was given.15

       14
          Varela would have accepted the court’s offer, even at the cost of the government
getting extra challenges, but the other three defendants rejected it. The result was that neither
side got any additional challenges.
       15
         For use in selecting the 6 alternates, the court gave each side three more peremptory
challenges and also allowed use of any challenges left over from selecting the first 12 jurors. See
Fed. R. Crim. P. 24(c)(4)(C). The defendants jointly exercised 6 more challenges and the
government 3 more to select the alternates. Considering the entire selection process, the
defendants were able to unanimously agree upon and did use 14 peremptory challenges, while the
                                                  44
       In any event, Varela’s concession that it would have been permissible for

the district court to condition defense challenges on the agreement of a majority of

the defendants dooms his conflict-of-interest argument. If the capital charges did

create a conflict of interest, the conflict was between the two capitally charged

defendants on one side and the two non-capitally charged defendants on the other.

Because a majority of four is three, the defendants on either side of the presumed

capital divide could not have removed a potential juror without the consent of at

least one of the two defendants on the other side of that divide. That one

defendant on the other side of the divide, according to Varela, would have had a

conflict of interest with the defendants wanting to exercise the challenge. So, the

asserted conflict of interest still would have existed under the procedure that

Varela concedes is permissible under Rule 24(b).16

       Varela’s argument has been rejected in the Second Circuit. See United

States v. Aloi, 511 F.2d 585, 598 (2d Cir. 1975) (holding that the district court did

not abuse its discretion in requiring that peremptory challenges be exercised


government used only 11.
       16
          Our reasoning is illustrated by what actually happened. During jury selection, Varela
and Lopez objected only to their inability to strike 3 panel members (2 jurors and 1 alternate
juror). That inability resulted from split votes—Varela and Lopez voted to exercise a challenge
on those jurors and Sanchez and Troya voted against it. The unanimity requirement did not
prevent Varela and Lopez from exercising those three challenges. They would also have been
unable to exercise them if the court had required only a majority vote, which Varela concedes it
could have done under Rule 24(b).
                                                  45
unanimously, despite differences in culpability and notoriety among the

codefendants). Our predecessor court, too, has approved the requirement of

unanimous consent for the exercise of peremptory challenges in multi-defendant

cases. See United States v. Hooper, 575 F.2d 496, 498 (5th Cir. 1978). In

Hooper, the Court explained:

      Defendant also claims that there was a conflict of interest between the
      two defendants, and that the “dilution” of the peremptory challenges by
      requiring the defendants to jointly exercise the challenges was therefore
      prejudicial. We are unconvinced by defendant’s reasoning.

Id. That decision is binding precedent, although as Varela points out, it involved

only two defendants, not a number in which the difference between a majority vote

and a unanimous one could have mattered.

      Other courts have concluded that it is not improper to require two

disagreeing codefendants to agree on the exercise of any peremptory challenges.

See United States v. McClendon, 782 F.2d 785, 788 (9th Cir. 1986)

(“Disagreement between codefendants on the exercise of joint peremptory

challenges does not mandate a grant of additional challenges unless defendants

demonstrate that the jury ultimately selected is not impartial or representative of

the community.”); United States v. Williams, 463 F.2d 393, 395 (10th Cir. 1972)

(finding no abuse of discretion where the district court limited two disagreeing

codefendants to ten joint peremptory challenges).
                                         46
      For all these reasons, we are convinced that the district court did not abuse

its discretion by requiring that all four of the defendants agree on the exercise of

any peremptory challenges.

                                        VI.

      Varela contends that the district court erred in denying his motion to

suppress the results of the October 25 search of the Thug Mansion. In his motion

to suppress Varela argued, as he does here, that the part of the affidavit describing

the controlled buy was “fatally defective” in several respects. And he contends

that without the part of the affidavit recounting the controlled buy, there were

insufficient facts to provide probable cause for the search.

      The magistrate judge who presided over the suppression hearing assumed

the first premise of Varela’s argument: because the part of the affidavit

concerning the controlled buy was “fatally defective,” that part of the affidavit

should not be considered. But the magistrate judge rejected the argument’s second

premise and found that the rest of the affidavit “sets forth sufficient facts to lead a

detached and neutral judge to conclude that there was a fair probability that

evidence of first degree murder would be found” at the Thug Mansion. The district

court adopted the magistrate’s report and recommendation and denied Varela’s

motion to suppress.

                                           47
      We review de novo whether the facts set forth in an affidavit constitute a

sufficient basis for a finding of probable cause. United States v. Kapordelis, 569

F.3d 1291, 1308 (11th Cir. 2009). We must, however, “take care both to review

findings of historical fact only for clear error and to give due weight to inferences

drawn from those facts by resident judges and local law enforcement officers.” Id.

at 1308–09. A sufficient basis for “[p]robable cause for a search exists when

under the totality of the circumstances there is a fair probability that contraband or

evidence of a crime will be found in a particular place.” United States v. Magluta,

418 F.3d 1166, 1182 (11th Cir. 2005) (quotation marks omitted) (quoting United

States v. Goddard, 312 F.3d 1360, 1363 (11th Cir. 2002)). A “fair probability,” in

turn exists when the facts and circumstances would lead a reasonably prudent

person to believe that the place to be searched contains contraband or evidence of

a crime. See United States v. Alexander, 835 F.2d 1406, 1409 (11th Cir. 1988).

The connection between the objects to be seized and the premises to be searched

can be established “from the particular circumstances involved and need not rest

on direct observation.” United States v. Tate, 586 F.3d 936, 943 (11th Cir. 2009)

(quotation marks omitted).

      Making the same assumption in Varela’s favor as the magistrate judge and

district court did, and subtracting out the part of the affidavit about the controlled

                                          48
buy, we also conclude, as they did, that the remaining parts of it supplied probable

cause to support the search. Varela’s argument focuses on the failure of the

affidavit to connect him to the Escobedo murders, but that is not the connection

that matters. What matters is the connection between the murders and the place to

be searched, the Thug Mansion. Varela could be as innocent of the murders as

Snow White and there still be probable cause to believe that the house he shared

with several others contained evidence of those crimes. And there was probable

cause to believe that.

      The affidavit described how officers observed a burgundy van at the Thug

Mansion that was “identical” to the one caught on camera entering the Florida

Turnpike along with Escobedo’s Jeep minutes before Escobedo and his family

were shot, and exiting the turnpike along with Escobedo’s Jeep minutes after the

Escobedos were left dead on the side of the road. It stated that Varela had also

been seen driving a “dark colored conversion van.” It told how Troya’s and

Sanchez’s palm prints had been found on the toll tickets used by the drivers of the

burgundy van and the Escobedo’s Jeep to exit off of the turnpike after the

Escobedos were killed, and how a ledger found at Escobedo’s house indicated

transactions with “D.V.,” Varela’s alias. The affidavit also recounted how

witnesses had connected Varela and Escobedo and their drug dealings, how the

                                         49
two of them had recently argued about missing drug trafficking money, and how

officers, after initiating 24-hour surveillance on the Thug Mansion on October 21,

2006, had “positively identified” Troya, Varela, and Sanchez as residing there, and

observed them staying at the house on three consecutive nights. We agree with

the warrant-issuing judge, and the magistrate judge, and the district court judge

that the facts set forth in the affidavit would lead a reasonably prudent person to

believe that the Thug Mansion contained evidence of the murder of the Escobedo

family.

      Varela points out that although the murders occurred on October 13, 2006,

the search did not take place until October 25. He argues that the delay implies

that the officers did not believe they had enough evidence before the controlled

buy and needed the controlled buy for probable cause. That argument is beside the

point because probable cause is determined by an objective standard, and the

subjective beliefs of the officers are irrelevant. United States v. Lanzon, 639 F.3d

1293, 1300 (11th Cir. 2011) (“A police officer’s subjective reasons for a search do

not control the legal justification for his actions, as long as objective

circumstances justify the search.” (citing Scott v. United States, 436 U.S. 128,

136–37, 98 S.Ct. 1717, 1723 (1978)); United States v. Street, 472 F.3d 1298, 1305




                                           50
(11th Cir. 2006) (“The officer’s own subjective opinions or beliefs about probable

cause are irrelevant, because it is an objective standard.”).

      More to the point, Varela argues for the first time in his reply brief to this

Court that the execution of the warrant 12 days later —he says “17 days later” but

has miscounted—means any probable cause that might have existed earlier had

faded away. We disagree for two reasons, one procedural and one on the merits.

Procedurally, Varela did not raise the argument about the 12-day time lapse

between the murders and the search until his reply brief to this Court. In this

circuit, “[t]hat is too late.” Atwater v. Nat’l Football League Players Ass’n, 626

F.3d 1170, 1177 (11th Cir. 2010); Conn. State Dental Ass’n v. Anthem Health

Plans, Inc., 591 F.3d 1337, 1351 n.11 (11th Cir. 2009) (“Because they raised this

argument for the first time in their reply brief, we treat this argument as waived.”);

United States v. Evans, 473 F.3d 1115, 1120 (11th Cir. 2006) (“[A]rguments

raised for the first time in a reply brief are not properly before a reviewing

court.”).

      Second, even if the contention had not been waived, there is no merit to it.

It is true that “the information supporting the government’s application for a

warrant must show that probable cause exists at the time the warrant issues.”

United States v. Bervaldi, 226 F.3d 1256, 1264 (11th Cir. 2000). In other words,

                                          51
it cannot be stale. But there is no mathematical measure for when freshness fades

away and staleness sets in. See United States v. Harris, 20 F.3d 445, 450 (11th

Cir. 1994) (“When reviewing staleness challenges we do not apply some

talismanic rule which establishes arbitrary time limitations.”); United States v.

Bascaro, 742 F.2d 1335, 1345 (11th Cir.1984) (“No mechanical test exists for

determining when information becomes fatally stale.”) abrogated on other grounds

United States v. Lewis, 492 F.3d 1219, 1221–22 (11th Cir. 2007) (en banc).

Instead, “‘staleness is an issue which must be decided on the peculiar facts of each

case.’” Bervaldi, 226 F.3d at 1265 (quoting Bascaro, 742 F.2d at 1345). “The

length of time between the date on which all of the facts supporting probable

cause were known and the date the warrant was issued is . . . one factor.” United

States v. Domme, 753 F.2d 950, 953 (11th Cir. 1985).

      The murders, each of which involved multiple gunshot wounds from close

range, occurred on October 13, 2006. No guns were found at the side of the road

where the Escobedo family was murdered. Witnesses saw the same burgundy van

that was caught on Florida Turnpike cameras on the night of the murders at the

Thug Mansion on October 17, 2006. On October 19 the officers found out from

latent palm prints on tollbooth tickets that Troya was on the turnpike in the

burgundy van at the time of the murders. And on October 21 the officers

                                         52
determined from palm prints on a different tollbooth ticket that Sanchez had been

on the turnpike driving the murder victims’ car minutes after they were killed.

When the officers began conducting surveillance on the Thug Mansion on October

21, 2006, they observed Sanchez and Troya—two individuals directly connected

to the scene of the bloody Escobedo murders—staying overnight at the house

every night leading up to the day the house was searched. The killings were brutal

and bloody, the murder weapons were not left at the scene, the van that was at the

murder scene was seen at the Thug Mansion, and the suspected killers were

residing at that house. A less-than-a-fortnight time lapse between the murders and

the search and only a few days lapse from the time the officers learned that Troya

and Sanchez were at the murder scene and were living at the Thug Mansion would

not prevent a person of reasonable prudence from believing that evidence of the

Escobedo murders would be found at there.

                                       VII.

      Varela also contends that the district court abused its discretion by allowing

his former cocaine customers Mullino and Calderon to testify about their dealings

with him. The court admitted the evidence for two reasons. One was that it was

evidence of the crime charged, or was inextricably intertwined with the evidence

of the charged offenses and necessary to complete the story of the crimes. The

                                         53
other reason was that the evidence was admissible under Federal Rule of Evidence

404(b). Varela does not appear to contest the admissibility of the evidence under

either of those theories. Instead, he argues that the evidence was unfairly

prejudicial and the court should have excluded it for that reason under Federal

Rule of Evidence 403.

      Rule 403 gives the district court discretion to exclude otherwise relevant

evidence if “its probative value is substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or misleading the jury, or by considerations of

undue delay, waste of time, or needless presentation of cumulative evidence.”

Fed. R. Evid. 403. Varela says that Mullino’s and Calderon’s testimony about his

other bad acts was unduly prejudicial and that Calderon’s testimony was

cumulative of Mullino’s. Varela also argues that the probative value of both

witnesses’ testimony as it pertains to his intent should be discounted because the

government had extensive testimony and evidence from other witnesses.

      Rule 403 “is an extraordinary remedy which the district court should invoke

sparingly, and the balance should be struck in favor of admissibility.” United

States v. Alfaro-Moncada, 607 F.3d 720, 734 (11th Cir. 2010) (quoting United

States v. Dodds, 347 F.3d 893, 897 (11th Cir. 2003)). Rule 403 requires a court to

“look at the evidence in a light most favorable to its admission, maximizing its

                                         54
probative value and minimizing its undue prejudicial impact.” Id. Not only that,

but the decision calls for weighing competing considerations, and the balance to

be struck is largely committed to the discretion of the district court, which has far

more experience in evidentiary matters and is better equipped to decide them than

an appellate court. United States v. Bradberry, 466 F.3d 1249, 1253 (11th Cir.

2006) (“Close questions of admissibility under Rule 403 give rise to the abuse of

discretion standard of review and fall squarely within the ambit of the district

court’s sound discretion.” (quotation marks omitted)); United States v. Jernigan,

341 F.3d 1273, 1285 (11th Cir. 2003) (“Inherent in this standard is the firm

recognition that there are difficult evidentiary rulings that turn on matters uniquely

within the purview of the district court, which has first-hand access to

documentary evidence and is physically proximate to testifying witnesses and the

jury.”).

       For those reasons, we will find that the district court abused its discretion

under Rule 403 in only the rarest of situations. Jernigan, 341 F.3d at 1285 (“[T]he

district court is uniquely situated to make nuanced judgments on questions that

require the careful balancing of fact-specific concepts like probativeness and

prejudice, and we are loath to disturb the sound exercise of its discretion in these

areas.”); see also Bradberry, 466 F.3d at 1253 (“Only if the decision to admit

                                          55
evidence over a Rule 403 challenge is unsupportable when the evidence is viewed

in the light most supportive of the decision will we say that the decision

constitutes an abuse of discretion.”). This is not one of those rarest of situations.

      The indictment charged Varela with conspiring to possess with intent to

distribute cocaine and crack cocaine from May 2006 to October 2006. In part of

his testimony Calderon recounted how Varela sold him cocaine up until the time

of Calderon’s arrest in July 2006. That part of Calderon’s testimony was

prejudicial only because it was direct evidence that Varela had committed the

crime with which he was charged, and direct evidence of guilt may not be

excluded under Rule 403.

      To the extent Calderon’s testimony involved his drug dealings with Varela

before May 2006, the date the indictment charged that the conspiracy began, that

part of his testimony showed his relationship with Varela when the conspiracy

began and how they came to be trading together in large amounts of cocaine

during the course of the conspiracy. The testimony provides context. The district

court was well within its discretionary bounds when it found that the probative

value of that testimony substantially outweighed any prejudice resulting from it.

      Mullino’s testimony also easily clears the low bar set for reviewing Rule

403 rulings. The testimony Mullino gave about Varela selling him drugs from the

                                          56
middle of 2005 to March or April of 2006 had high probative value because of the

context it provided for the controlled buy. Without evidence about Varela’s past

drug dealings with Mullino, it might be difficult to believe that Mullino could

simply call up Varela out of the blue and set up the purchase of a half kilo of

cocaine. And without evidence of their past dealings it would be even more

difficult to believe that Varela would front Mullino an additional half kilo of

cocaine, trusting him to settle the debt at a later date. The fact that they had illegal

drug transactions in the past made both of those actions not only believable but

also understandable. The district court did not abuse its discretion in refusing to

keep out Mullino’s testimony under Rule 403.

                                         VIII.

      Varela was convicted in this case of his fourth, fifth, sixth, and seventh

felony drug convictions and was sentenced to “life imprisonment without release”

under 21 U.S.C. § 841(b)(1)(A), which requires that sentence for a defendant

convicted of a drug felony under § 841 after two or more of his earlier felony drug

convictions have become final. See 21 U.S.C. § 841(b)(1)(A). Varela contends

that the mandatory sentence of life imprisonment that § 841(b)(1)(A) provides

violates the Eighth Amendment’s Cruel and Unusual Punishments Clause. In

United States v. Willis, 956 F.2d 248, 251 (11th Cir. 1992), we held that it did not.

                                           57
AFFIRMED.




            58